Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered May 28, 1992, convicting defendant, after a guilty plea of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Contrary to defendant’s contentions, we find that defendant’s plea to robbery in the third degree was knowing and intelligent. Nor is there any support in the record for defendant’s contention that an indictment had been filed prior to the time he executed a waiver of indictment.
Lastly, the record reveals that defendant’s counsel had no reason to object to the plea bargain, and thus it cannot be said that defendant did not receive the effective assistance of counsel. Concur—Murphy, P. J., Ellerin, Kupferman, Ross and Mazzarelli, JJ.